Title: To James Madison from Horatio Gates Spafford, 18 February 1815
From: Spafford, Horatio Gates
To: Madison, James


        
          Esteemed Friend,
          Albany, 2 Mo. 18, 1815.
        
        Permit me to present my congratulations on the prospect of peace.
        Anxious to have the principles of my invention, in the construction of wheel-carriages, fairly & fully tested, I now send, enclosed, a Certificate of a single Right to make use of the improvement. I sent, some days since, the little pamphlet on that subject. Should it not be thy wish to use the Right I send, please hand it to some friend who will make the experiment; & I would be thankful to be informed of the result.
        Exasperated at the conduct of a wretch who imposed himself on my friend, & came from Canada as a Spy, I gave intimation of it to thee. I wrote the particulars to Genl. Macomb, & described the villain & his associate

haunts. I have also learnt of a disgraceful traffic, between our Officers & the British, which I meant to disclose; but peace may make it unneccessary, & I am sorry I troubled thee with any notion of it. With respect, &c.
        
          H. G. Spafford.
        
      